161 U.S. 198 (1896)
HOME INSURANCE AND TRUST COMPANY
v.
TENNESSEE FOR THE USE OF MEMPHIS.
No. 672.
Supreme Court of United States.
Argued and submitted January 20, 21, 22, 1896.
Decided March 2, 1896.
ERROR TO THE SUPREME COURT OF THE STATE OF TENNESSEE.
*200 Mr. Frank P. Poston, for plaintiffs in error, submitted on his brief.
Mr. S.P. Walker, (with whom was Mr. C.W. Metcalf and Mr. F.T. Edmondson on the brief,) for defendants in error.
MR. JUSTICE PECKHAM, after stating the case, delivered the opinion of the court.
It is quite questionable whether section 30 of the act incorporating the Memphis Life and General Insurance Company grants to that company any immunity from taxation. Without discussing or deciding that question, however, we think that, assuming the exemption to exist in favor of that company, it did not pass to the Home Insurance Company by virtue of the fourteenth section of the act of 1858, above quoted. We think the words contained in that section, referring to the Memphis Life and General Insurance Company, are of no broader significance than those referred to in the case of Memphis v. The Phnix Insurance Company, just decided. Upon authority of that case, therefore, this judgment must be
Affirmed.